Citation Nr: 1635552	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for peripheral arterial disease manifested by cramping and extreme pain of the bilateral lower extremities involving the hips, buttocks, thighs, knees, calves, ankles, and feet, including as due to service-connected coronary atherosclerosis or in-service herbicide exposure.

2.  Entitlement to service connection for carotid artery stenosis, status-post right carotid artery endarterectomy, including as due to peripheral vascular disease or service-connected coronary atherosclerosis.

3.  Entitlement to service connection for erectile dysfunction, including as due to peripheral vascular disease or service-connected coronary atherosclerosis.

4.  Entitlement to service connection for a disability manifested by pain and tingling in both hands and all fingers (claimed as claudication pain), including as due to peripheral vascular disease or service-connected coronary atherosclerosis.

5.  Entitlement to an initial rating greater than 10 percent for coronary atherosclerosis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to February 1968, including in-country in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims of service connection for peripheral arterial disease manifested by cramping and extreme pain of the bilateral lower extremities involving the hips, buttocks, thighs, knees, calves, ankles, and feet, including as due to service-connected coronary atherosclerosis or in-service herbicide exposure (which was characterized as peripheral arterial disease, to include cramping and extreme pain in lower extremities (hips/buttocks/thighs/knees/calves/ankles/feet) and due to herbicide exposure), carotid artery stenosis, status-post right carotid artery endarterectomy, including as due to peripheral vascular disease or service-connected coronary atherosclerosis (which was characterized as carotid artery stenosis, status-post right carotid artery endarterectomy, also claimed as residual of TIA), erectile dysfunction, including as due to peripheral vascular disease or service-connected coronary atherosclerosis, and for a disability manifested by pain and tingling in both hands and all fingers (claimed as claudication pain), including as due to peripheral vascular disease or service-connected coronary atherosclerosis (which was characterized as pain and tingling in both hands and all fingers).  

This matter also is on appeal from a January 2011 rating decision in which the RO granted the Veteran's claim of service connection for coronary atherosclerosis, assigning a 10 percent rating effective August 2, 2010.  The Veteran disagreed with both of these rating decisions in July 2011.  He perfected a timely appeal in June 2013.  A videoconference Board hearing was held at the RO in April 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes here that the Veteran appointed his current service representative to represent him before VA in September 2013 by filing an appropriately executed VA Form 21-22.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred peripheral arterial disease, carotid artery stenosis, erectile dysfunction, and a disability manifested by and tingling in both hands and all fingers during active service.  He also contends that he experiences current disability due to each of these claimed disabilities which is related to service.  He alternatively contends that his service-connected coronary atherosclerosis caused or aggravated (permanently worsened) each of these claimed disabilities.  He also alternatively contends that his in-service herbicide exposure caused or contributed to his current peripheral arterial disease.  He alternatively contends further that his peripheral arterial disease (or peripheral vascular disease) caused or contributed to his carotid artery stenosis, erectile dysfunction, and his disability manifested by and tingling in both hands and all fingers.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

The Veteran testified at his April 2016 Board hearing that he had been seen in the emergency room (ER) at the VA Medical Center in Madison, Wisconsin ("VAMC Madison") for complications of cardiovascular disease and at least 1 stroke in January and in July 2015.  See Board hearing transcript dated April 18, 2016, at pp. 3-4.  The Veteran also testified that he submitted a letter from a VA clinician dated in August 2015 concerning the nature and severity of his current cardiovascular disability.  Id., at pp. 4-5.  He testified further that he had a computerized tomography (CT) scan at a VA facility in July 2015.  Id., at pp. 5.  The Veteran also testified further that he had been told that the symptoms which he had experienced at the time of his ER visits in January and in July 2015 were signs of a stroke or strokes which occurred contemporaneous to these visits.  Id., at pp. 6-7.

Unfortunately, a review of the record evidence shows that none of the treatment records referred to by the Veteran in his April 2016 Board hearing testimony have been associated with his VBMS eFolder.  The most recent VA outpatient treatment records associated with this appeal are dated only through the end of 2014.  There also is no record of the VA clinician's August 2015 letter which the Veteran apparently faxed to VA that same month as he asserted in his hearing testimony.  Id., at pp. 8.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board observes here that the records referred to in the Veteran's hearing testimony appear particularly relevant to his currently appealed claims concerning multiple cardiovascular disabilities.  Thus, the Board finds that, on remand, the Veteran's updated treatment records should be obtained.

With respect to the Veteran's service connection claims for erectile dysfunction, including as due to peripheral vascular disease, and for a disability manifested by and tingling in both hands and all fingers (claimed as claudication pain), a review of the record evidence shows that the Veteran has been diagnosed as having both of these disabilities.  Unfortunately, following VA examination in October 2010, the VA examiner concluded that he could not provide an opinion concerning the etiology of the Veteran's erectile dysfunction without resorting to speculation given that the Veteran experienced both peripheral arterial disease and hypogonadism and both of these diseases contributed to his erectile dysfunction.  This examiner also diagnosed the Veteran as having "significant intermittent claudication" which was "a direct result of the natural progression of peripheral arterial disease."  Unfortunately, this examiner did not address whether the Veteran's claudication pain was related to active service or any incident of service.

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Given the foregoing, the Board finds that, because the VA examiner used the "mere speculation" language in his October 2010 opinion regarding the etiology of the Veteran's erectile dysfunction and did not provide further explanation of his opinion, this examination report is inadequate for purposes of adjudicating the Veteran's service connection claim for erectile dysfunction.  Similarly, because the October 2010 VA examiner did not address whether the Veteran's claudication pain was related directly to active service or any incident of service, this examination report also is inadequate for purposes of adjudicating the Veteran's service connection claim for a disability manifested by and tingling in both hands and all fingers (claimed as claudication pain).  See also 38 C.F.R. § 4.2.  

Without the October 2010 VA examination, there otherwise is insufficient evidence currently of record to adjudicate the Veteran's currently appealed claims of service connection for erectile dysfunction and for a disability manifested by and tingling in both hands and all fingers (claimed as claudication pain).  The Board notes in this regard that VA's duty to assist includes providing an examination where necessary. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that, on remand, the Veteran should be scheduled for additional VA examinations which address the contended etiological relationships between erectile dysfunction, a disability manifested by and tingling in both hands and all fingers (claimed as claudication pain), and active service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for peripheral arterial disease, carotid artery stenosis, erectile dysfunction, a disability manifested by and tingling in both hands and all fingers (claimed as claudication pain), or for his service-connected coronary atherosclerosis since his service separation.  Advise the Veteran to resubmit a copy of a letter dated in August 2015 from a VA clinician concerning his current cardiovascular problems.  Obtain all VA treatment records which have not been obtained already, to include any records which may be available from the VA Medical Center in Madison, Wisconsin, dated since January 1, 2015.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his cardiovascular disabilities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing, to include exercise testing for metabolic equivalents (METs), if appropriate, should be conducted.  If it is not possible to conduct exercise testing in order to evaluated the Veteran's METs, then the examiner is asked to estimate the Veteran's level of activity (in METs) which results in dyspnea, fatigue, angina, dizziness, or syncope, if possible.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any cardiovascular disability/ies, to include peripheral arterial disease or carotid artery stenosis, currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cardiovascular disability, to include peripheral arterial disease or carotid artery stenosis, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peripheral arterial disease caused or aggravated (permanently worsened) his carotid artery stenosis, if diagnosed.  The examiner further is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peripheral arterial disease caused or aggravated a disability manifested by and tingling in both hands and all fingers (claimed as claudication pain), if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his erectile dysfunction.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that erectile dysfunction, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peripheral arterial disease caused or aggravated (permanently worsened) his erectile dysfunction, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

